Citation Nr: 0013225	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  93-19 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for migraine headaches with 
occasional blurred vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from January 1988 to 
November 1990.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  A hearing was held before a hearing officer at 
the RO in March 1993, and the hearing officer's decision was 
entered in April 1993.  

The appeal was last before the Board in January 1997, at 
which time it was remanded for further development.  
Following completion of the requested development, the RO 
continued to deny the benefit sought on appeal in 
Supplemental Statements of the Case mailed to the veteran in 
June 1998 and August 1999.  

Thereafter, the appeal was returned to the Board.


FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
to show that he currently suffers from migraine headaches 
with occasional blurred vision that is related to disease or 
injury in service.

2.  The veteran's claim of entitlement to service connection 
for migraine headaches with occasional blurred vision is not 
plausible.





CONCLUSION OF LAW

The claim of entitlement to service connection for migraine 
headaches with occasional blurred vision is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b), service connection may be awarded for a "chronic" 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran asserts that he experienced headaches in service 
for which he did not seek formal treatment but, rather, 
availed himself in his "own discretion" of medication which a 
service physician intentionally left in an accessible area.  
He contends, in essence, that he presently has disability 
manifested by migraine headaches and occasional blurred 
vision that is related to the inservice headaches.

In this regard, service medical records reflect that in March 
1988 the veteran complained of experiencing "blurred vision 
[and] headache since" the preceding day; the findings on 
physical examination included maxillary tenderness, and the 
assessment was clinical sinusitis.  In October 1988, the 
veteran complained of symptoms including headache, fever and 
chills; the impression, following physical examination, was 
viral syndrome.  

Subsequent to service, when he was examined by VA in December 
1991, the veteran alluded to having experienced "a headache 
and blurred vision" the preceding month while working as a 
security guard.  He related that he at that time presented at 
a hospital emergency room where he was seen by a neurologist 
who, following a CT scan, told him that he had an "unusual 
type of migraine" that had caused problems including his 
"visual symptoms".  The examination diagnosis was classical 
migraine headache.

When he underwent VA visual examination in November 1995, the 
veteran indicated that he experienced headaches which "may 
last all day".  He was found to have corrected 20/20 vision 
in each eye, with clear lenses.  The pertinent examination 
impression was chronic depression with secondary migraine 
headaches.  When he was neurologically examined by VA the 
following month, the veteran indicated that he experienced 
headaches accompanied by blurred vision.  He also alluded to 
having difficulty staying awake.  The examination diagnoses 
included migraine, for which possible obstructive sleep apnea 
was cited as a potential "underlying factor".  

On VA visual examination in April 1997, the veteran indicated 
that he experienced recurrent headaches for which he took 
medication.  The pertinent diagnoses were "developmental" 
farsightedness astigmatism, unrelated to "service", and 
history of migraine headaches.  When he was neurologically 
examined by VA the same month, the veteran indicated that he 
had experienced "headaches since 1989."  On reviewing the 
veteran's file, the VA examiner noted that on each occasion 
in service on which the veteran had complained of headache, 
the latter "was associated with other symptoms", which 
consideration suggested that "the headache was not the 
primary but a secondary diagnosis."  The examination 
impression was "[m]igraine-type headaches".  The VA examiner 
noted that the veteran's file did not reflect that he had 
been treated for migraine in service.  He added that that was 
"not to say that [the veteran] did not" experience migraine 
headaches in service, "only that they are not documented."  

In considering the veteran's claim for disability manifested 
by migraine headaches and occasional blurred vision, the 
Board notes that the veteran was first diagnosed with this 
disability just over one year following separation from 
service.  There is no competent medical evidence of record 
which would connect the post service migraine headaches with 
the veteran's service.  

Of particular significance is the April 1997 VA examiner's 
opinion where it was stated that while the veteran's file did 
not reflect that he had been treated for migraine in service, 
such was 'not to say that [the veteran] did not' experience 
migraine headaches in service, 'only that they are not 
documented.'  The foregoing assertion put forth by the VA 
examiner in essence merely posits that the veteran may have 
had migraine in service.  Being therefore of a wholly 
speculative and generic nature, the assertion is thus 
inconclusive and too general to support a well grounded claim 
for service connection.  See Beausoleil v. Brown, 8 Vet. App. 
459 (1996).  Further, to the extent that there is inherent in 
the VA examiner's above-quoted assertion an inability to give 
a "yes" or "no" answer as to whether migraine was present in 
service, such statement, as such, comprises "non-evidence".  
See Perman v. Brown, 5 Vet. App. 237, 241 (1993).  In short, 
the VA examiner did not find that there was a nexus between 
the veteran's current migraine headaches with occasional 
blurred vision and the veteran's service.  The medical record 
is devoid of any medical evidence or opinion that would 
establish such a nexus.

The only evidence that would support the veteran's claim that 
he currently suffers from migraine headaches with occasional 
blurred vision that was incurred in service is found in the 
veteran's statements and testimony; however, lay evidence is 
inadequate to establish a medical diagnosis or a medical 
nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, the veteran has not met the initial 
burden under 38 U.S.C.A. § 5107(a) of presenting a well 
grounded claim of service connection.  


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for migraine headaches with occasional 
blurred vision is denied.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals



 

